9 So.3d 1250 (2008)
Spencer CAMPBELL
v.
STATE of Alabama.
CR-07-0545.
Court of Criminal Appeals of Alabama.
May 30, 2008.
Spencer Campbell, pro se.
Troy King, atty. gen., and John M. Porter, asst. atty. gen., for appellee.
BASCHAB, Presiding Judge.
On December 1, 1969, the appellant, Spencer Campbell, pled guilty to robbery, and the trial court sentenced him to serve a term of thirty years in prison. He did not appeal his conviction. On June 14, 2007, the appellant filed a Rule 32 petition, challenging his conviction. After the State responded, the circuit court summarily dismissed the petition. This appeal followed.
The appellant argues that the trial court did not have jurisdiction to render a judgment and impose a sentence in his case. Specifically, he contends that he did not personally enter his guilty plea and that the trial court erroneously accepted his guilty plea without first waiting three days after he gave notice of his intent to plead guilty. The State did not specifically refute the appellant's claims. Also, in its order dismissing the petition, the circuit court did not specifically address the claims. Because the appellant's claims could be meritorious, the circuit court erred in not addressing them.
Accordingly, we remand this case to the circuit court for that court to make specific, written findings of fact concerning each of the appellant's claims. On remand, the circuit court may require the State to respond specifically to the appellant's contentions and/or may conduct an evidentiary hearing. On remand, the circuit court shall take all necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and within 56 days after the release of this opinion. The return to remand shall include the circuit court's written findings of fact; the State's response and/or a transcript of the evidentiary hearing, if applicable; and, if they are available, copies of the case action summary sheet the indictment and a transcript of the guilty plea proceedings.[1]
REMANDED WITH INSTRUCTIONS.[*]
McMILLAN and WISE, JJ., concur.
SHAW and WELCH, JJ., concur in the result.
NOTES
[1]  Because of our disposition of this case, we pretermit discussion of the remaining claims the appellant raises in his brief to this court.
[*]  Note from the reporter of decisions: On August 22, 2008, on return to remand, the Court of Criminal Appeals affirmed, without opinion. On October 3, 2008, that court denied rehearing, without opinion. On November 21, 2008, the Supreme Court denied certiorari review, without opinion (1080064).